Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                Case No.: _________________________

  KENTREL HILL,                                          )
                                                         )
                 Plaintiff,                              )
                                                         )
  v.                                                     )
                                                         )
  MIAMI-DADE COUNTY SCHOOL                               )
  BOARD,                                                 )
                                                         )
                 Defendant.                              )

                                   FIRST AMENDED COMPLAINT

         Plaintiff KENTREL HILL (“Plaintiff”) sues defendant MIAMI-DADE COUNTY

  SCHOOL BOARD (“Defendant”) and alleges:

         1.      This is an action arising out of Plaintiff’s employment relationship with the

  Defendants and to recover damages for discrimination and retaliation pursuant to the Americans

  with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) and the Florida Civil Rights Act of 1992,

  Fla. Stat. § 760 et seq. (“FCRA”).

                                     JURISDICTION AND VENUE

         2.      The Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000e-5(f), 28

  U.S.C. §§ 1331, 1343(a)(3) and (4), and 1367(a).

         3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

  within this judicial district, and because Defendant has its principal place of business within the

  district, resides in the judicial district, and because the employment records of Plaintiff are stored

  or have been administered, in Miami-Dade County.




                                         SAENZ & ANDERSON, PLLC
                         20900 NE 30 Avenue, Suite 800
                                    th
                                                              Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 2 of 17




          4.      Plaintiff also invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within

  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution. In particular, Plaintiff is bringing claims under

  the FCRA.

                                                     PARTIES

          5.      At all times material, Plaintiff was a resident of Miami-Dade County, Florida.

          6.      At all times material, Miami-Dade County School Board (“the Board”) is the

  governing body of Miami-Dade County Public Schools (“MDCPS”). The Board directs, controls,

  and supervises the operation and administration of all schools, programs, and activities within the

  MDCPS system. The Board performed its business in Miami-Dade County, Florida.

          7.      At all times material, Plaintiff was an “employee” as defined by 42 U.S.C.

  § 2000e(f), and an “aggrieved person” as defined by Fla. Stat. § 760.02(10). Plaintiff specifically

  incorporates the definitions of “aggrieved person” and “employee.” Specifically, Plaintiff was an

  employee of MDCPS.

          8.      At all times material, Defendant was a “person” and “employer” as defined by 42

  U.S.C. § 2000e(a) and (b), and Fla. Stat. § 760.02(6) & (7).

          9.      At all times material, Defendant employed fifteen (15) or more employees for each

  working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

  year.

          10.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.
                                                                                                        2
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 3 of 17




         11.     Plaintiff has complied with all conditions precedent in filing this action, to wit;

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                     Opportunity Commission, Miami District Office on or about August 14, 2019.

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                     and retaliation on or about October 14, 2020.

         12.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed, or been excused before the filing of this lawsuit.

                                             RELEVANT FACTS

         13.     Plaintiff was hired by Defendant during or around year 2017 as an educator.

         14.     At all times material, Plaintiff was employed by Defendant as a Physical Education

  Teacher and Girls’ Basketball Coach, at Booker T. Washington High School in Miami-Dade

  County Public School District.

         15.     Plaintiff began working for Booker T. Washington High School on or about August

  2, 2018. Plaintiff worked Monday through Friday, 7:10am to 2:20pm.

         16.     During Plaintiff’s employment with Defendant, she excelled in her job

  performance. Plaintiff loved working as a PE teacher at Booker T. Washington High School and

  thoroughly enjoyed working with the children.

         17.     During or around January 2019, Plaintiff noticed a lump on her left breast and began

  to experience soreness under her left arm. Plaintiff immediately sought the medical care and

  treatment of a physician to obtain diagnosis.

         18.     As a result of the size of Plaintiff’s lump, Plaintiff had to attend several emergency

  doctor appointments.


                                                                                                       3
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 4 of 17




         19.     On a few occasions, the doctor’s appointments caused Plaintiff to arrive

  approximately 30 minutes late to work.

         20.     In early February 2019, Plaintiff had a meeting with Principal William Arstide,

  Vice Principal MacArthur, Assistant Principal Axem and a third Assistant Principal (Unknown

  Name). The meeting was regarding Plaintiff’s tardiness. Plaintiff explained to the principals

  (“supervisors”) that she needed to attend doctor appointments in an effort to obtain a diagnosis of

  a confirmed lump on her breast and soreness under arm.

         21.     After learning of Plaintiff’s medical condition, Plaintiff’s supervisors still required

  her to sign document regarding her tardiness.

         22.     Thereafter, Defendant’s conduct toward Plaintiff was different than Defendant’s

  conduct toward Plaintiff’s colleagues who were similarly situated, but who did not suffer from a

  disability or handicap. Plaintiff’s supervisors began micromanaging Plaintiff’s work on a constant,

  pervasive basis because of Plaintiff’s handicap. Particularly, Plaintiff’s supervisors began

  observing Plaintiff’s classroom during the entire class periods, something the Principals had not

  done outside of performance evaluations.

         23.     Defendant also treated Plaintiff different by not sending Plaintiff correspondence it

  sent to Plaintiff’s colleagues who were similarly situated, but who did not suffer from a disability

  or handicap.

         24.     On or around March 6, 2019, the diagnosis Plaintiff feared became her reality.

  Plaintiff was diagnosed with Breast Cancer, Stage 3.

         25.     Plaintiff immediately informed her supervisors of her diagnosis.




                                                                                                      4
                                     SAENZ & ANDERSON, PLLC
                        20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                        Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 5 of 17




         26.     After receiving the cancer diagnosis, Plaintiff was scheduled for doctor

  appointments twice per week to prepare for chemotherapy treatment. Plaintiff informed her

  supervisors of her need to attend the frequent doctor appointments.

         27.     Although, Plaintiff sometimes had to leave early for these appointments,

  approximately 45 minutes before the school day ended, she did not miss a full day of work.

         28.     Plaintiff always informed and/or reminded the school secretary and Principal when

  she was leaving to leave early for her doctor appointments.

         29.     Plaintiff began chemotherapy on April 13, 2019.

         30.     Plaintiff never missed a day of work during the time that she was receiving

  chemotherapy treatment. However, there were times when Plaintiff had to leave approximately 1

  hour before the school day ended to attend her chemotherapy treatment.

         31.     At all times during her employment, Plaintiff was qualified to perform the essential

  functions of her job. Plaintiff has a Bachelor’s Degree in Science and Physical Education, and

  throughout her employment she received strong performance evaluations. Although suffering from

  her medical condition, Plaintiff continued to satisfy her job requirements.

         32.     As a qualified person with a disability or perceived disability, Plaintiff was entitled

  to be free from discrimination by the Board.

         33.     On or about May 17, 2019, Plaintiff was called into the Principal’s office, where

  she was met by Principal William Arstide, Vice Principal MacArthur, Assistant Principal Axem,

  Assistant Principal (Unknown Name)), and a Teacher’s Union Representative. Defendant

  terminated Plaintiff during this meeting.




                                                                                                      5
                                     SAENZ & ANDERSON, PLLC
                        20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                        Aventura, Florida 33180               Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 6 of 17




         34.      At the time Plaintiff was terminated she was informed by her supervisors that her

  termination was not caused by her job performance, and that Defendant did not have to provide

  Plaintiff any additional explanation for her termination.

                        COUNT I: INTERFERENCE WITH FMLA RIGHTS –
                         FAILURE TO PROVIDE FMLA INFORMATION

         35.      Plaintiff repeats and re-alleges paragraphs 1 through 34 as if fully stated herein.

         36.      During or around year 2014, Plaintiff became eligible for FMLA leave.

  Accordingly, at the time Plaintiff began receiving medical care and treatment for the lump on her

  breast and diagnosed Breast Cancer, Stage 3, she was eligible for FMLA.

         37.      At all times material, Plaintiff gave proper notice to Defendant by informing them

  of her serious medical condition, which required her to take leave to receive life-saving medical

  care and treatment.

         38.      Plaintiff provided enough information for Defendant to know that her need to take

  intermittent leave may be covered by the FMLA.

         39.      Despite its knowledge of Plaintiff’s medical condition and need for leave,

  Defendant failed to notify Plaintiff of her eligibility status and rights under the FMLA and failed

  to notify Plaintiff whether her leave was or could be designated as FMLA leave.

         40.      When Defendant failed to notify Plaintiff of her eligibility status and rights under

  the FMLA and failed to notify Plaintiff whether her leave was or could be designated as FMLA

  leave, Defendant interfered with Plaintiff’s rights under the FMLA.

         41.      As a result, Plaintiff has been damaged.

                                             PRAYER FOR RELIEF

               WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

                                                                                                        6
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 7 of 17




                 a. Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                    Plaintiff’s rights under the FMLA;

                 b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                    benefits, future pecuniary loss, and lost future earnings capacity;

                 c. Award Plaintiff liquidated damages;

                 d. Award Plaintiff prejudgment interest on his damages award;

                 e. Award Plaintiff reasonable costs and attorney's fees;

                 f. Award Plaintiff any further relief pursuant to the FMLA; and

                 g. Grant Plaintiff such other and further relief as this court deems equitable and just.

                          COUNT II: INTERFERENCE WITH FMLA RIGHTS –
                                         TERMINATION

           42.      Plaintiff repeats and re-alleges paragraphs 1 through 34 as if fully stated herein.

           43.      During or around year 2014, Plaintiff became eligible for FMLA leave.

  Accordingly, at the time Plaintiff began receiving medical care and treatment for the lump on her

  breast and diagnosed Breast Cancer, Stage 3, she was eligible for FMLA.

           44.      At all times material, Plaintiff gave proper notice to Defendant by informing it of

  her serious medical condition, which required surgery.

           45.      Plaintiff provided enough information for Defendant to know that her need to take

  intermittent leave may be covered by the FMLA.

           46.      Despite its knowledge of Plaintiff’s medical condition and need for surgery,

  Defendant terminated Plaintiff instead of affording her the opportunity to request and take FMLA

  leave.


                                                                                                          7
                                         SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                            Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 8 of 17




         47.     When Defendant fired Plaintiff, it interfered with Plaintiff’s rights under the

  FMLA.

         48.     As a result, Plaintiff has been damaged.

                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

                a. Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                    Plaintiff’s rights under the FMLA;

                b. Award Plaintiff actual damages suffered, including back pay, front pay, loss

                    of benefits, future pecuniary loss, and lost future earnings capacity;

                c. Award Plaintiff liquidated damages;

                d. Award Plaintiff prejudgment interest on his damages award;

                e. Award Plaintiff reasonable costs and attorney's fees;

                f. Award Plaintiff any further relief pursuant to the FMLA; and

                g. Grant Plaintiff such other and further relief as this court deems equitable and
                   just.

                              COUNT III: VIOLATION OF THE FMLA –
                                          RETALIATION

         49.     Plaintiff repeats and re-alleges paragraphs 1 through 34 as if fully stated herein.

         50.     Defendant terminated Plaintiff following her notification about a serious medical

  condition and need for intermittent leave to attend doctor’s appointments so that she may receive

  required medical care and treatment. This notification constitutes a request for taking FMLA leave.

         51.     Defendant has intentionally engaged in unlawful employment practice in violation

  of the FMLA, by retaliating against Plaintiff for having requested to take leave for medical reasons.


                                                                                                       8
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 9 of 17




          52.      Plaintiff’s request for medical leave pursuant to the FMLA was a direct and

  proximate cause of her termination.

          53.      As a direct and proximate result of the intentional violations by Defendant of

  Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

                                               PRAYER FOR RELIEF

                WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                   FMLA;

                b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                   benefits, future pecuniary loss, lost future earnings capacity;

                c. Award Plaintiff liquidated damages;

                d. Reinstatement;

                e. Award Plaintiff prejudgment interest on her damages award;

                f. Award Plaintiff reasonable costs and attorney's fees; and

                g. Grant Plaintiff such other and further relief as this court deems equitable and just.

                   COUNT IV: DISCRIMINATION IN VIOLATION OF THE ADA –
                                      TERMINATION

          54.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 34 above as if set out in full herein.

          55.      Plaintiff’s Breast Cancer diagnosis qualify as a disability or is perceived as a

  disability.

          56.      At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.

                                                                                                         9
                                        SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 10 of 17




          57.     At all times material, Plaintiff was qualified to perform the essential functions of

   her job.

          58.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, terminating Plaintiff

   because of her disability, or perceived disability.

          59.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the ADA.

          60.     Plaintiff’s disability, or perceived disability, was a motivating factor that caused

   Defendant to terminate Plaintiff.

          61.     Any alleged nondiscriminatory reason for Defendant terminating Plaintiff is a mere

   pretext for the actual reason for discriminating and retaliating against Plaintiff based on her

   disability/handicap.

          62.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          63.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          64.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.


                                                                                                     10
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 11 of 17




                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Declare that the acts complained of herein are in violation of the ADA;

           B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

           C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
              and damages;

           D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
              humiliation, and emotional distress Plaintiff has suffered and continues to suffer;

           E. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
              under the ADA;

           F. Award Plaintiff reasonable costs and attorney’s fees; and

           G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                  COUNT V: RETALIATION IN VIOLATION OF THE ADA –
                                  TERMINATION

           65.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 34 above as if set out in full herein.

           66.    Plaintiff’s Breast Cancer diagnosis qualify as a disability or is perceived as a

   disability.

           67.    At all times material, Defendant was aware of Plaintiff’s disability, or perceived

   disability.

           68.    At all times material, Plaintiff was qualified to perform the essential functions of

   her job.

           69.    Plaintiff engaged in a protected activity when she continuously requested

   reasonable accommodations from Defendant.


                                                                                                       11
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 12 of 17




          70.     Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the ADA by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because she

   continuously requested reasonable accommodations from Defendant.

          71.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the ADA.

          72.     Plaintiff’s disability, or perceived disability, was a motivating factor that caused

   Defendant to terminate Plaintiff.

          73.     Any alleged nondiscriminatory reason for Defendant terminating Plaintiff is a mere

   pretext for the actual reason for discriminating and retaliating against Plaintiff based on her

   disability/handicap.

          74.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          75.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          76.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;
                                                                                                     12
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 13 of 17




          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          E. Award Plaintiff back pay, front pay (or reinstatement), and any other damages allowed
             under the ADA;

          F. Award Plaintiff reasonable costs and attorney’s fees; and

          G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                COUNT VI: DISCRIMINATION IN VIOLATION OF THE FCRA –
                                   TERMINATION

          77.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 34 above as if set out in full herein.

          78.     Plaintiff’s breast cancer diagnosis qualifies as a handicap/disability, or perceived

   handicap/disability.

          79.     At all times material, Defendant was aware of Plaintiff’s disability/handicap, or

   perceived disability/handicap.

          80.     At all times material, Plaintiff was qualified to perform the essential functions of

   her job.

          81.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, terminating Plaintiff

   because of her handicap/disability, or perceived handicap/disability.

          82.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

                                                                                                      13
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180            Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 14 of 17




          83.     Plaintiff’s handicap/disability, or perceived handicap/disability, was a motivating

   factor that caused Defendant to terminate Plaintiff.

          84.     Any alleged nondiscriminatory reason for Defendant terminating Plaintiff is a mere

   pretext for the actual reason for discriminating and retaliating against Plaintiff based on her

   disability/handicap.

          85.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          86.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          87.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this honorable court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

                                                                                                     14
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 15 of 17




          E. Award Plaintiff reasonable costs and attorney's fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                 COUNT VII: RETALIATION IN VIOLATION OF THE FCRA –
                                   TERMINATION

          88.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 34 above as if set out in full herein.

          89.     Plaintiff’s breast cancer diagnosis qualifies as a handicap/disability, or perceived

   handicap/disability.

          90.     At all times material, Defendant was aware of Plaintiff’s disability/handicap, or

   perceived disability/handicap.

          91.     Plaintiff engaged in a protected activity when she continuously requested

   reasonable accommodations for leave to receive medical care and treatment, from Defendant.

          92.     Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

   continuously requested reasonable accommodations from Defendant.

          93.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

          94.     Plaintiff’s handicap/disability, or perceived handicap/disability, was a motivating

   factor that caused Defendant to terminate Plaintiff.

          95.     Any alleged nondiscriminatory reason for Defendant terminating Plaintiff is a mere

   pretext for the actual reason for discriminating and retaliating against Plaintiff based on her

   disability/handicap.

                                                                                                      15
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180            Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 16 of 17




          96.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          97.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          98.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this honorable court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          E. Award Plaintiff reasonable costs and attorney's fees; and

          F. Grant Plaintiff such other and further relief, as this Court deems equitable and just.




                                                                                                      16
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 1:21-cv-20129-XXXX Document 1 Entered on FLSD Docket 01/12/2021 Page 17 of 17




                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

   Dated: January 12, 2021.                                 Respectfully submitted,

                                                            By: _s/ Tanesha Walls Blye
                                                            Tanesha Walls Blye, Esq.
                                                            Fla. Bar. No. 0738158
                                                            R. Martin Saenz, Esq.
                                                            Fla. Bar No.: 640166
                                                            Aron Smukler, Esq.
                                                            Fla. Bar. No. 297779

                                                            SAENZ & ANDERSON, PLLC
                                                            20900 NE 30th Avenue, Ste. 800
                                                            Aventura, Florida 33180
                                                            Telephone: (305) 503-5131
                                                            Facsimile: (888) 270-5549




                                                                                             17
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180                Facsimile: 888.270.5549
